Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group 1 -- Species A, consisting of claims 1-3, 5-7, 9-13, and 16-19 in the reply filed on 08/22/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US Pub No.: 2013/0197408) in view of Watson (US Patent No.: 5,816,968).
Regarding claim 1, Goldfarb (US Pub No.: 2015/0142130) discloses a joint actuator assembly (being the exoskeleton in the abstract) comprising: a motor that drives a joint connector for driving a joint of a mobility device (a motor 502 disclosed in [0080] that is actuating a knee of a user in the exoskeleton); a first stage of speed reduction connected to an output shaft of the motor for providing a speed reduction of the motor output (a sprocket connected to a motor is disclosed in [0083], wherein a sprocket would be able to reduce a speed output from the motor); a second stage of speed reduction linked to an output of the first stage of speed reduction for providing a speed reduction relative to the output of the first stage (being the second drive sprocket gear in [0083]).
However, Goldfarb does not teach a third stage of speed reduction linked to an output of the second stage of speed reduction for providing a speed reduction relative to the output of the second stage; wherein the first, second, and third stages operate as a three-stage transmission to provide the output that drives the joint connector. Instead, Watson (US Patent No.: 5,816,968) does disclose a third stage of speed reduction linked to an output of the second stage of speed reduction for providing a speed reduction relative to the output of the second stage (as per figure 1 and column 3 lines 48-61, a three sprocket system including parts 18, 24, and 26 shown in figures 2-3); wherein the first, second, and third stages operate as a three-stage transmission to provide the output that drives the joint connector (as parts 18, 24, and 26 are connected to each other and are disclosed as interfacing with the crankshaft in column 3 lines 48-61, a connection to a driving means to impart a rotation is present in Watson.  From here, it is argued that said rotation via the crankshaft could be used to drive a rotation for a joint as present in Goldfarb).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sprocket arrangement of Watson into Goldfarb for the purpose of providing a timing system for a drive mechanism (column 1 lines 21-30) with a means for reducing a noise generate by the disclosed sprocket system (disclosed in column 2 lines 1-7).
Regarding claim 2, Goldfarb in view of Watson teach the joint actuator assembly of claim 1, wherein Goldfarb discloses that the first stage of speed reduction comprises: a first sprocket that is mechanically connected to the output shaft of the motor (disclosed in [0080] and [0083]), such that the motor operates to drive rotation of the first sprocket (disclosed in [0083]); a second sprocket that is larger than the first sprocket (in figure 5A and [0083], the joint sprocket gear is depicted as being a two stage chain drive transmission with part 504 comprising a smaller gear like member connected to a larger gear like member.  Here, it is argued that, while it is not labeled as such, the smaller member would be a first sprocket with the larger member being a larger sprocket as both sprocket gears would comprise part 504); and a cable element that transmits power from the first sprocket to the second sprocket to provide the speed reduction of the motor output (being the chain 512 in [0084]).
Additionally, Watson is taken to teach a second sprocket that is larger than the first sprocket in figure 2, wherein part 18 could be defined as a second sprocket with part 26 being defined as part 26 in figure 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sprocket arrangement of Watson into Goldfarb for the purpose of providing a timing system for a drive mechanism (column 1 lines 21-30) with a means for reducing a noise generate by the disclosed sprocket system (disclosed in column 2 lines 1-7)
Regarding claim 3, Goldfarb in view of Watson teach the joint actuator assembly of claim 2, wherein Goldfarb discloses that the cable element is one of a belt or a cable chain (Goldfarb discloses a chain for a connection between gears in [0086]).
Regarding claim 5, Goldfarb in view of Watson teach the joint actuator assembly of claim 1, wherein Watson would teach that the output of the first stage of speed reduction comprises a first stage output shaft that interconnects the first stage of speed reduction to the second stage of speed reduction (the spline portion 40 in figure 2 is taken to be a shaft that would connect the three sprockets 18, 24, and 26. Additionally, an idler shaft 15 in figure 1 is also a shaft that interconnects the speed reduction sprockets). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sprocket arrangement of Watson into Goldfarb for the purpose of providing a timing system for a drive mechanism (column 1 lines 21-30) with a means for reducing a noise generate by the disclosed sprocket system (disclosed in column 2 lines 1-7).
Regarding claim 6, Goldfarb in view of Watson teach the joint actuator assembly of claim 1, wherein Watson teaches the second stage of speed reduction (being about part 15 in figure 1, which is shown in figures 2 and 3) comprises: a central gear that is mechanically connected to the output of the first stage of speed reduction (the central gear being part 26 which would connect an output of the speed reduction mechanism as part 26 is disclosed to be connected to a drive camshaft in column 3 lines 48-61 via a chain); and first and second outer gears that mesh with the central gear, wherein the first and second outer gears are larger than the central gear and are located on opposite sides of the central gear (parts 18 and 24 in figure 2, that appear to be larger than 26 in figure 3); wherein the central gear transmits power to the first and second outer gears to provide the speed reduction of the output of the first stage of speed reduction (as part 26 is connected to parts 18 and 24, it is argued that a rotation of the central gear would drive a rotation of parts 18 and 24. As such, part 26 can transmit power to 18 and 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sprocket arrangement of Watson into Goldfarb for the purpose of providing a timing system for a drive mechanism (column 1 lines 21-30) with a means for reducing a noise generate by the disclosed sprocket system (disclosed in column 2 lines 1-7).
Regarding claim 7, Goldfarb in view of Watson teach the joint actuator assembly of claim 6, wherein Watson teaches the central gear and the first and second outer gears are helical gears or are spur gears (in figures 2-3 of Watson, the gears appear to be spur gears). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sprocket arrangement of Watson into Goldfarb for the purpose of providing a timing system for a drive mechanism (column 1 lines 21-30) with a means for reducing a noise generate by the disclosed sprocket system (disclosed in column 2 lines 1-7).
Regarding claim 9, Goldfarb in view of Watson teach the joint actuator assembly of claim 1, wherein Goldfarb teaches the third stage of speed reduction comprises a cable reel assembly (being the belt and pulley arrangement in [0086] of Goldfarb that could interface with the third stage of speed reduction means taught in Watson) including an output reel and at least one cable element that interconnects the output of the second stage of speed reduction and the output reel (the belt of [0086] would be the cable, with the output reel being the pulley disclosed here); wherein the output of the second stage of speed reduction transmits power to the output reel via the cable element to provide the speed reduction of the output of the second stage of speed reduction (as the belt of Goldfarb is used as an output for the sprocket arrangement in [0086], the belt would provide the speed reduction of the sprocket to the joint of the device of Goldfarb).
Regarding claim 10, Goldfarb in view of Watson teach the joint actuator assembly of claim 9, wherein Goldfarb teaches that the cable reel assembly comprises: a first cable reel for winding a first cable (being the belt in pulley arrangement for use in a sprocket in [0086], wherein the sprocket would be the first drive sprocket gear in [0083]), and the first cable further winds around a first output rod of the second stage of speed reduction (the belt would take the place of the chain in [0083]-[0084] and wrap around the second stage of speed reduction in Goldfarb); and a second cable reel for winding a second cable (being the pulley arrangement in [0086] but used in a second drive sprocket of [0083]), and the second cable further winds around a second output rod of the second stage of speed reduction (the belt would take the place of the chain in [0083]-[0084] and wrap around the second stage of speed reduction in Goldfarb); wherein when the cable reels rotate in a first direction, the first cable reel draws in the first cable and the second cable reel pays out the second cable to provide the third stage of speed reduction (the actuation of both belts of Goldfarb on both sprocket gears could create a third stage of speed reduction when both sprocket gears with their respective belts are acting).
Regarding claim 11, Goldfarb in view of Watson teach the joint actuator assembly of claim 10, wherein Goldfarb teaches that the actuator assembly is back-drivable such that when the cable reels rotate in a second direction opposite from the first direction, the second cable reel draws in the second cable and the first cable reel pays out the first cable (as the belts of [0086] are taking the place of the chain assembly of [0083]-[0084], it stands to reason that the belt and sprocket assembly would be back drivable as the chain and gear assembly would drive a motion at a knee joint in [0083], which would require a back-driving to allow for a back and forth movement about the knee).
Regarding claim 12, Goldfarb in view of Watson teach the joint actuator assembly of claim 10, wherein Goldfarb teaches that the one of the first or second cables wraps around the output reel in a clockwise direction and the other of the first or second cables wraps around the output reel in a counterclockwise direction (as the first and second cable, which are the belts of [0086], are wrapped around the output reel of Goldfarb, it stands to reason that they could be considered to be wrapped around in a clockwise and/or a counterclockwise direction as the cables are wrapped around a pulley).
Regarding claim 14, Goldfarb in view of Watson teach the joint actuator assembly of claim 9, wherein Goldfarb teaches that the cable element of the cable assembly is a roller chain (as Goldfarb discloses a chain drive for use with the sprocket gears in [0083], a chain is disclosed to be the cable element).
Regarding claim 15, Goldfarb in view of Watson teach the joint actuator assembly of claim 9, wherein the cable element of the cable assembly is one of a belt (disclosed in [0086] of Goldfarb), cord or rope made of a polymer material.
Regarding claim 18, Goldfarb in view of Watson teach the joint actuator assembly of claim 1, wherein Goldfarb the motor, and the first, second, and third stages of speed reduction are mounted on a common frame (Goldfarb teaches the motor, first, and second stage of speed reduction sprockets on the same frame of figure 5A, with the third stage of Watson teaching a third stage that would be incorporated into said frame). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sprocket arrangement of Watson into Goldfarb for the purpose of providing a timing system for a drive mechanism (column 1 lines 21-30) with a means for reducing a noise generate by the disclosed sprocket system (disclosed in column 2 lines 1-7).
Regarding claim 19, Goldfarb in view of Watson teach the joint actuator assembly of claim 18, wherein the motor, and the first, second, and third stages of speed reduction are incorporated into a common housing to form a self-contained cassette ( the motor, first and second stages of Goldfarb are formed in a housing to form a cassette in figure 5A, with the third stage of Watson being incorporated within Goldfarb). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sprocket arrangement of Watson into Goldfarb for the purpose of providing a timing system for a drive mechanism (column 1 lines 21-30) with a means for reducing a noise generate by the disclosed sprocket system (disclosed in column 2 lines 1-7).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US Pub No.: 2013/0197408) in view of Watson (US Patent No.: 5,816,968) in further view of Yamada (US Pub No.: 2016/0108760).
Regarding claim 13, Goldfarb in view of Watson teach the joint actuator assembly of claim 10. However, said combination does not teach an instance wherein the cable reel assembly further comprises one or more ratchet assemblies for tensioning the first cable and/or the second cable.
Instead, Yamada (US Pub No.: 2016/0108760) would teach an instance wherein the cable reel assembly further comprises one or more ratchet assemblies for tensioning the first cable and/or the second cable (a ratchet mechanism is disclosed in [0018] and is connected t o a sprocket in [0078]. Said ratchet mechanism could be used to attach the belt assembly of Goldfarb to the cable reel securely).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratchets of Yamada into the devices of Goldfarb in view of Watson for the purpose of restricting a rotation of a cable member with respect to the cable reel (such that the cable member would not rotate independently of the cable reel) as the ratchet member would restrict the rotation of a lever of the device of Yamada in [0018]
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US Pub No.: 2013/0197408) in view of Watson (US Patent No.: 5,816,968) in further view of Herr (US Pub No.: 2010/0312363).
Regarding claim 16, Goldfarb in view of Watson teach the joint actuator assembly of claim 1. However, said combination does not teach an instance wherein the motor is a brushless electric motor having a flat profile.
Instead, Herr (US Pub No.: 2010/0312363) does teach an instance wherein the motor is a brushless electric motor having a flat profile (as per [0063], a flexion actuator that may be a brushless DC motor is disclosed here. As the leftmost and rightmost end of the flexion electric motor 418 appear to be flat in figure 5, it is argued that figure 5 would teach a flat profile on the ends of the cylindrical member 418). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the actuator of Herr into the combination of Goldfarb and Watson for the purpose of providing more details of an actuator for a flexion into Goldfarb, with the actuator system of Herr teaching a back driving of the “extension’s series elastic spring cage” in [0084] that is then used in [0090] to monitor the knee’s angular displacement via a sensing.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US Pub No.: 2013/0197408) in view of Watson (US Patent No.: 5,816,968) in further view of Yagi (US Patent No.: 9,855,654).
Regarding claim 17, Goldfarb in view of Watson teach the joint actuator assembly claim 1. However, said combination does not teach an instance wherein the actuator assembly is back-drivable. Instead, Yagi (US Patent No.: 9,855,654) does disclose an actuator assembly that is back-drivable (column 34 lines 43-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the back-drivable electric motor of Yagi into the device of Goldfarb in place of the motor that is not disclosed to be back-drivable for the purpose of providing an actuator that can “ensure a sufficient assist force in the anti-gravity direction” as disclosed in column 34 lines 43-58 of Yagi. Back-drivability of a motor is also beneficial to the system of Goldfarb as it would allow for the gear members of Goldfarb to be operated in a reverse direction, which may be during an extension of a joint after a flexion occurs. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buela (US Pub No.: 2021/0298984) Considered for a lower leg gait system with a chain sprocket assembly for speed reduction in [0047]-[0048]. Gregg (US Pub No.: 2018/0360639) discloses a sprocket assembly in [0012] for an orthosis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774